Citation Nr: 1757329	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-15 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right wrist disorder, as of September 8, 2014, to include an earlier effective for the assigned rating.  

2.  Entitlement to an initial compensable disability rating for a right wrist scar.  

3.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a back disorder

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not factually ascertainable that the Veteran's right wrist disability increased in severity within a year prior the submission of his September 8, 2014 increased rating claim.   

2.  As of September 8, 2014, the Veteran's right wrist disability has been characterized by painful motion and stiffness; ankylosis has not been shown.

3.  The Veteran's right wrist scar was considered to be small and painful; a scar that was deep and nonlinear and an area of at least 6 sq. in. (39 sq. cm) but less than 12 sq. in., superficial and nonlinear and of an area of 144 sq. in. (929 sq. cm) or greater, and/or unstable have not been shown.

4.  In a February 2011 rating decision, the claim of entitlement to service connection for a back disorder was denied because it was not caused by or related to service.

5.  The evidence added to the record since the February 2011 decision became final relates to an unestablished fact that is necessary to substantiate the Veteran's service connection claim.

6.  The Veteran's sleep apnea was not shown during active service and is not related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right wrist disorder, as of September 8, 2014, to include an earlier effective date for the for the assigned rating, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b), 5110(b)(2) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400(o), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5215 (2017).  

2.  The criteria for an initial 10 percent rating, but no more, for a right wrist scar have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DC 7805 (2017).

3.  The February 2011 rating decision that denied the Veteran's claims for entitlement to service connection for a back disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  As the evidence received subsequent to the February 2011 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a back disorder have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

5.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

In this case, the Veteran is seeking an increased rating for his service-connected right wrist disability, to include an earlier effective date for the assigned rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Although the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Right Wrist Disability

The Veteran's disability rating (which was previously rated as noncompensable) was increased to 10 percent, effective September 8, 2014, the date the Veteran his claim.  This is the highest schedular rating based upon wrist limitation of motion.  

As a preliminary matter, the Board notes that the Veteran also separately disagreed with the effective date for the assigned rating.  The effective date for an increased rating (for a disability once service connected) will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o).

Here, the record does not contain, nor has the Veteran asserted, that there is any objective evidence to demonstrate that his right wrist disability increased in severity in the year prior to the submission of his claim on appeal.  As a result, the Board finds that the evidence of record is not sufficient to support an increased rating prior to September 8, 2014.

With respect to the Veteran's increased rating claim as of September 8, 2014, in order to warrant a rating in excess of 10 percent based upon ankylosis, the evidence must show favorable ankylosis in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 47.1a, DCs 5214, 5215 (2017).

After a review of the evidence of record, the Board determines that a rating in excess of 10 percent as of September 8, 2014 is not warranted.  

Specifically, at a January 2015 VA examination, the Veteran complained of pain and limitations with activities of daily living which required gripping.  The Veteran indicated that his wrist disability did not cause any incapacitation, and that he did not wear any assistive devices.  Upon examination, there was no sign of instability, effusion, weakness or edema.  The range of motion of the right wrist was 60 degrees of dorsiflexion, 45 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation with no evidence of ankylosis.  The palmar flexion was essentially limited in line with the forearm.  The examiner also reported that the Veteran's imagining studies revealed arthritic changes with moderate narrowing at the scaphotrapezial joint. 

Additionally, the Veteran's treatment records for the period on appeal do not reveal any ankylosis.  Therefore, as ankylosis has not been shown, a rating in excess of 10 percent is not warranted for the Veteran's right wrist disability.

When rating the extent of the Veteran's disability, the Board also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board notes that the disability ratings adequately address all of the Veteran's symptoms, including pain.  Simply stated, the Veteran's symptoms related to his wrist symptoms are considered within the context of the current finding and rating, and the mere fact that he experiences pain and grip weakness does not in and of itself support the assignment of a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board also considers whether a higher rating is warranted for his right wrist arthritis under 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis).  In order to warrant a 20 percent rating under DC 5010, the evidence must show X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.; DC 5003.  Additionally, Note (1) states that ratings based upon X-ray findings under DC 5003 will not be combined with ratings based upon limitations of motion.  38 C.F.R. § 4.71a.  Here, while the Veteran was diagnosed with arthritis in his right wrist, the medical evidence does not indicate that the Veteran had any incapacitating right wrist exacerbations.  Specifically, the Veteran's January 2015 VA examination did not document any incapacitating exacerbations.  Similarly, the Veteran's treatment records did not reveal any such incapacitating episodes.  

Consideration has also been given to all other relevant diagnostic codes that allow for a higher rating, including DCs 5210-5213 (addressing injuries to the forearm and elbow).  However, the Veteran is not service-connected for any disorders related to these diagnostic codes and the predominant symptoms of his right wrist disability are most appropriately encompassed under the assigned diagnostic code.  

Right Wrist Scar

The Veteran's service-connected right wrist scar has been assigned a noncompensable rating under 38 C.F.R. § 4.118, DC 7805.  In order to warrant a compensable rating for a wrist scar, the evidence must show the scar is:
* Deep and nonlinear and an area or areas of at least 6 sq. in. (39 sq. cm) but less than 12 sq. in. (77 sq. cm) (10 percent under DC 7801);
* Superficial and nonlinear, and of an area of 144 sq. in. (929 sq. cm) or greater (10 percent under DC 7802);
* One or two in number that are unstable or painful (10 percent under DC 7804); or,
* One or two scars that are both unstable and painful (20 percent under DC 7804, Note (2)).
See 38 C.F.R. § 4.118.

After review of the evidence of record, a rating of 10 percent, but no more, is warranted.  Specifically, in a January 2015 VA examination, the Veteran presented with a scar to the dorsal aspect of his right wrist that measured 3.7 cm. by .2 cm. (.74 sq. cm.).  No instability, deep tissue damage, and/or other complications were observed.  The treatment records do not evidence a larger size scar or any complications associated therewith.  

The Board notes that while the January 2015 VA examiner did not document any pain associated with his wrist scar, the Veteran has provided numerous credible and competent statements that his scar is painful.  As such, a rating of 10 percent, but no more, for a painful scar is for application.  

The Board has also considered whether a higher rating is warranted under DC 7805 for "other" scars, which are to be rated based on limitation of function of the part affected.  However, the January 2015 VA examiner did not find any evidence of nerve or muscle damage related to the scar.  Further, there is no evidence of any other disabling effects that would warrant a higher and/or additional rating.  Additionally, to the extent that the Veteran has wrist symptoms, as discussed, the Veteran is service-connected for a wrist disorder and the Veteran is already receiving compensation for these symptoms.  Therefore, a rating under DC 7805, or any other relevant Diagnostic Code is not for application.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his wrist disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his wrist disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right wrist disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection for a back disorder.  The Veteran's claim has been denied on a number of previous occasions, but most notably by the RO in February 2011 on the basis that his back disorder was not incurred in or related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claims.

After a review of the evidence submitted since the February 2011 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes new medical evidence, including medical literature, which raises the possibility that his back disorder is related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claims.  Namely, it shows that there may be a nexus between the Veteran's back disorder and his active duty service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309 (a), application of 38 C.F.R. § 3.303 (b) is not warranted.  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In this case, after a review of the evidence of record, the Board determines that service connection is not warranted.  

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  Significantly, the Veteran's separation physical examination fails to document any complaints of, or observed symptoms related sleep apnea or any other chronic sleep complaints.  Additionally, the Veteran reported in his March 1992 and October 1999 reserve examinations that he was in "good health," and did not have any symptoms related to breathing trouble or sleeping.

In fact, the post-service evidence does not reflect symptoms related to sleep apnea until approximately 2002, when he was diagnosed with sleep apnea - over 38 years after separation from service.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment does not demonstrate continuity of symptoms since active service.

The Board has considered the statements from the Veteran, his friends, and wife, particularly that he experienced symptoms as snoring and breathing problems since active duty.  In this regard, while Veteran, his friends, and wife are competent to discuss the nature of some disorders given his medical training, they are not competent diagnose a disorder such as sleep apnea, as this requires a special testing.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Board determines that the statements regarding continued symptomatology since active service, while competent, are nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for his sleep apnea weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Specifically, his history of complaints since service are inconsistent with the service treatment records as his separation examination does not reflect any complaints or symptoms related to sleep apnea.  Further, his reserve and VA treatment records, including from March 1992, February 1996, and October 1999 do not indicate that the Veteran had symptoms of sleep apnea.  Lastly, the Board notes that the Veteran filed a claim for VA benefits approximately 50 years prior to filing the claim on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed sleep apnea to active duty service.  

Here, the medical treatment records do not reflect any signs, symptoms, or a diagnosis of sleep apnea until approximately 2002.  Further, the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence to establish a nexus between his complaints and active service.  

The Board acknowledges the Veteran's assertions that he experienced headaches and insomnia during service.  Further, the Veteran has submitted a medical article indicating that insomnia and headaches may potentially be symptoms of sleep apnea.  Nevertheless, the Board finds the medical literature submitted by the Veteran to be of minimal probative value, as it does not specifically address the Veteran's situation nor provide a basis for a medical opinion of record.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Specifically, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Id.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran, his friends, and wife relating his sleep apnea to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran, his friends, and wife are not competent to provide testimony regarding the etiology of his sleep apnea.  See Jandreau, 492 F.3d at 1377, n.4.  Because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's sleep apnea are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, with respect to the Veteran's sleep apnea claim, given the absence of in-service evidence of chronic manifestations, and no evidence of sleep apnea for almost 40 years after separation, a VA examination is not warranted.  38 C.F.R. § 4.2 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the medical literature submitted by the Veteran is insufficient to trigger VA's duty to provide an examination because, as discussed, the articles are not probative given that it does not specifically address the Veteran's situation nor provide a basis for a medical opinion of record.  See Sacks, 11 Vet. App. 314, 316-17; McLendon, 20 Vet. App. 79.  Indeed, the available records and medical evidence are sufficient to make an adequate determination as to these claims.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a service-connected right wrist disorder as of September 8, 2014, to include an earlier effective date for the assigned rating, is denied.

An initial rating of 10 percent, but no more, for a service-connected right wrist scar is granted. 

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a back disorder is granted, and the claim is reopened.

Entitlement to service connection for sleep apnea is denied.



REMAND

The Veteran has submitted new and material evidence, including a medical article, relating to a nexus between his back disorder and active service.  However, since the claim was not considered on the merits, it must be remanded for that purpose.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) ("When the Board reopens a claim after the AOJ has denied reopening that same claim, the matter generally must be returned to the AOJ for consideration of the merits.").  Therefore, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c).

The Board notes that when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, in an April 2016 correspondence, the Veteran raised the matter of entitlement to a TDIU rating, to include on an extraschedular basis.  Therefore, this issue must be remanded to the RO for consideration before it may be adjudicate by the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records that are available from the VA Medical Center in San Juan, Puerto Rico, as well as from any VA facility from which the Veteran has received treatment since November 2014.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate and determine if the Veteran is entitled to service connection for a back disorder and TDIU (to include on an extraschedular basis).  If the claims are not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


